        Case 1:19-cv-05715-PAE-SN Document 43 Filed 05/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                   5/15/2020


EYYUP DOGAN,

                                            Plaintiff,                19-CV-5715 (PAE)(SN)

                          -against-                                     DISCOVERY
                                                                     CONFERENCE ORDER
ALI BABA’S TERRACE, INC., et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On May 14, 2020, the Court held a discovery conference by telephone to address

Defendants’ April 30, 2020 Letter, and to resolve outstanding issues raised by the Defendants’

March 13, 2020 Letter. Defendants requests are GRANTED in part and DENIED in part.

        Defendants’ motion for discovery is GRANTED in part. For reasons stated on the record

at the conference, by no later than May 22, 2020, Plaintiff is directed to provide authorized

releases for (1) any and all medical providers consulted in connection with any claims of distress

arising from the conduct at issue in this case; and (2) the personnel file for his employment

beginning October 2016. Plaintiff is further directed to search his social media accounts,

including any Instagram or Facebook accounts, and to produce any posts referencing his

employment with Defendants or any emotional distress resulting therefrom. Plaintiff is reminded

that if he fails to comply with the Court’s discovery orders, he may be precluded from seeking

certain damages.

        Defendants’ request for sanctions for Plaintiff’s failure to produce discovery is DENIED

without prejudice.
       Case 1:19-cv-05715-PAE-SN Document 43 Filed 05/15/20 Page 2 of 2



       If Plaintiff believes Defendants have failed to respond to discovery demands, after a meet

and confer with the defense counsel he may file a letter outlining those deficiencies. Plaintiff’s

letter shall be due by May 22, 2020. In light of the current global health crisis, parties proceeding

pro se are encouraged to submit all filings by email to

Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties also are encouraged to consent to

receive all court documents electronically. A consent to electronic service form is available on

the Court’s website. Pro se parties who are unable to use email may submit documents by

regular mail or in person at the drop box located at the U.S. Courthouses in Manhattan (500 Pearl

Street) and White Plains (300 Quarropas Street). For more information,

including instructions on this new email service for pro se parties, please visit the Court’s

website at nysd.uscourts.gov/prose.

                                         CONCLUSION

       Plaintiff’s document production in compliance with this Order shall be due by May 22,

2020. Plaintiff may file a discovery letter in compliance with this Order by May 22, 2020.

Defendants may respond to Plaintiff’s letter by May 27, 2020. All discovery will close July 1,

2020. The Court will not grant extensions to these deadlines. The Clerk of Court is respectfully

directed to terminate the motions at ECF Nos. 33, 38, 39 and 40.

SO ORDERED.




DATED:         May 15, 2020
               New York, New York

CC:            Eyyup Dogan (By Chambers)
               219 East 85th Street
               Apt. 5RE
               New York, NY 10028
